Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00858-CV

                                       Raymond GONZALES,
                                            Appellant

                                           v.
                                   DONALDSON VILLA
                              DONALDSON VILLA APARTMENTS,
                                        Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 381824
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 31, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on June 10, 2013. Neither the brief nor a motion for extension

of time has been filed. We, therefore, ordered appellant to file, on or before July 11, 2013, his

appellant’s brief and a written response reasonably explaining (1) his failure to timely file the brief

and (2) why appellee was not significantly injured by his failure to timely file a brief. We warned

that if appellant failed to file a brief and the written response by the date ordered, we would dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
                                                                                    04-12-00858-CV


(allowing involuntary dismissal if appellant has failed to comply with a court order). Appellant

failed to respond to our order. We therefore dismiss this appeal for want of prosecution.



                                                 PER CURIAM




                                               -2-